Fourth Court of Appeals 4thSANCOURT
                                                                   FILED IN
                                                                       OF APPEALS
                                                                  ANTONIO, TEXAS
                                                                                                07/28/2015 7:39:30 PM
                                                                                                   KEITH E. HOTTLE
                                                                                                         Clerk
                               NOTIFICATION OF LATE RECORD

 Court of Appeals No., if known: 14-15-00466-CV

 Trial Court Style: Felix    Luera and Bianca Luera v Basic Energy, Et Al

 Trial Court No.: 13-06-52391-CV

 I am the official responsible for preparing the clerk’s record/reporter’s record [circle one] in the above-
 referenced appeal. The approximate date of trial was: April 6, 2015-April 9, 2015
 The record was originally due: Do not know
 I anticipate the length of the record to be: 600 pages

 I am unable to file the record by the date such record is due because [check one]:

 
 X       the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
         fee or make arrangements to pay the fee for preparing such record.

       my other duties or activities preclude working on the record and include the following [attach
         additional pages if needed]:




 
 X       Other. Explain [attach additional pages if needed]: I have not been contacted to produce

          this record, nor was I advised it was on appeal. Sylvia Kerr and Kim Grigg also took part of trial.

                                                  60 days after payment is received. There are three reporters involved.
 I anticipate the record will be completed by:
 I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class
 mail of fax to the parties to the judgment or order being appealed.
                                                                                          Digitally signed by Sonia G. Trevino, CSR



 Date: July 28, 2015                        Signature: Sonia G. Trevino, CSR
                                                                                          DN: cn=Sonia G. Trevino, CSR, o=79th District Court, ou=79th District Court,
                                                                                          email=sgtrevinocsr@gmail.com, c=US
                                                                                          Date: 2015.07.28 19:32:45 -05'00'



                                            Printed
                                            Name:     Sonia G Trevino

                                            Title: Official   Court Reporter

Rev. 1.8.14